         Case 4:17-cv-00780-DPM Document 67 Filed 07/03/19 Page 1 of 4
                        UNITED STATES COURT OF APPEALS
                            FOR THE EIGHTH CIRCUIT

                                      ___________________

                                          No: 19-2400
                                      ___________________

                                       James Andrew Tanner

                                                Plaintiff - Appellant

                                                  v.

Kurt Ziegenhorn, in his individual capacity; Bill Bryant, Colonel, in his official capacity as head
               of the Arkansas State Police, an agency of the State of Arkansas

                                              Defendants - Appellees

William Sadler, "Bill", in his individual capacity; John Doe, 1-5, individually and in their official
           capacity; Mike Kennedy, Individually; Elizabeth Chapman, Individually

                                        Defendants
______________________________________________________________________________

      Appeal from U.S. District Court for the Eastern District of Arkansas - Little Rock
                                  (4:17-cv-00780-DPM)
______________________________________________________________________________

                                           JUDGMENT


Before KELLY, BOWMAN, and STRAS, Circuit Judges.


       The court has carefully reviewed the original file of the United States District Court and

orders that this appeal be dismissed for lack of jurisdiction.



                                                       July 03, 2019




Order Entered at the Direction of the Court:
Clerk, U.S. Court of Appeals, Eighth Circuit.
____________________________________
            /s/ Michael E. Gans

   Appellate Case: 19-2400          Page: 1       Date Filed: 07/03/2019 Entry ID: 4804633
          Case 4:17-cv-00780-DPM Document 67 Filed 07/03/19 Page 2 of 4
                              United States Court of Appeals
                                     For The Eighth Circuit
                                     Thomas F. Eagleton U.S. Courthouse
                                     111 South 10th Street, Room 24.329
                                    St. Louis, Missouri 63102
                                                                             VOICE (314) 244-2400
Michael E. Gans
                                                                               FAX (314) 244-2780
 Clerk of Court
                                                                             www.ca8.uscourts.gov

                                                           July 03, 2019


Mr. William W. Hyman
KING LAW GROUP
300 North 6th Street
Fort Smith, AR 72901

         RE: 19-2400 James Tanner v. Kurt Ziegenhorn, et al

Dear Counsel:

        Enclosed is a copy of the dispositive order in the referenced appeal. Please note that
FRAP 40 of the Federal Rules of Appellate Procedure requires any petition for rehearing to be
filed within 14 days after entry of judgment. Counsel-filed petitions must be filed electronically
in CM/ECF. Paper copies are not required. This court strictly enforces the 14 day period. No
grace period for mailing is granted for pro-se-filed petitions. A petition for rehearing or a
motion for an extension of time must be filed with the Clerk's office within the 14 day period.

                                                           Michael E. Gans
                                                           Clerk of Court

YML

Enclosure(s)

cc:      Mr. Reid Phillip Adkins
         Mr. William C. Bird III
         Mr. Jim McCormack

           District Court/Agency Case Number(s): 4:17-cv-00780-DPM




      Appellate Case: 19-2400      Page: 1          Date Filed: 07/03/2019 Entry ID: 4804633
         Case 4:17-cv-00780-DPM Document 67 Filed 07/03/19 Page 3 of 4




             19-2400 James Tanner v. Kurt Ziegenhorn, et al "judgment filed sua sponte
             dismiss case for lack of jurisdiction " (4:17-cv-00780-DPM)
             ca08ml_cmecf_Notify to:                                          07/03/2019 11:35 AM


***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
policy permits attorneys of record and parties in a case (including pro se litigants) to
receive one free electronic copy of all documents filed electronically, if receipt is required
by law or directed by the filer. PACER access fees apply to all other users. To avoid later
charges, download a copy of each document during this first viewing.

                               Eighth Circuit Court of Appeals

Notice of Docket Activity

The following transaction was filed on 07/03/2019
Case Name:       James Tanner v. Kurt Ziegenhorn, et al
Case Number: 19-2400
Document(s): Document(s)

Docket Text:
JUDGMENT FILED - Case dismissed for lack of jurisdiction.
JANE KELLY, PASCO M. BOWMAN and DAVID R. STRAS Adp July 2019 [4804633]
[19-2400] (Yvette Lisenby)

Notice will be electronically mailed to:

Mr. Reid Phillip Adkins, Assistant Attorney General: reid.adkins@arkansasag.gov,
katie.wilson@arkansasag.gov
Mr. William C. Bird, III: william.bird@arkansasag.gov, debra.sebring@arkansasag.gov,
agcivil@arkansasag.gov
Mr. William W. Hyman: hyman@arkansaslawking.com, william.hyman@gmail.com
Mr. Jim McCormack, Clerk of Court: ared_appeals@ared.uscourts.gov


The following document(s) are associated with this transaction:
Document Description: Cover Letter
Original Filename:
/opt/ACECF/live/forms/YvetteLisenby_192400_4804633_GeneralCoverLetters_122.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1105112566 [Date=07/03/2019] [FileNumber=4804633-0]
[90f93e0627c426c8d35cb8efad0ea8eb396ea5209b44a9c93e83526961701d6c231276dedc0c9d80
e1101f2157c1344d6feb455e736f57989dfdb78239eeda02]]
Recipients:
      Mr. Reid Phillip Adkins, Assistant Attorney General
         Case 4:17-cv-00780-DPM Document 67 Filed 07/03/19 Page 4 of 4



      Mr. William C. Bird, III
      Mr. William W. Hyman
      Mr. Jim McCormack, Clerk of Court
Document Description: Judgment: Judge Directed
Original Filename:
/opt/ACECF/live/forms/YvetteLisenby_192400_4804633_JudgmentsJudgeDirected_127.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1105112566 [Date=07/03/2019] [FileNumber=4804633-1]
[a42943a2ddf8fc0335693b1ee57c39db4347d9bb6444d597794b92618ca7339af85be5dda7e088c
b525e1035fab28114d81fbd12aff69a0cd547c66d2c725831]]
Recipients:
    Mr. Reid Phillip Adkins, Assistant Attorney General
    Mr. William C. Bird, III
    Mr. William W. Hyman
    Mr. Jim McCormack, Clerk of Court

The following information is for the use of court personnel:


DOCKET ENTRY ID: 4804633
RELIEF(S) DOCKETED:
 dismiss case for lack of jurisdiction
DOCKET PART(S) ADDED: 6322040, 6322041, 6322042
